= Case;0;20-cy-62109-CMA Document 1-2 Entered on FLSD Docket 10/15/2020 Page 1 of 4

IN THE CIRCUIT COURT OF THE 177
JUDICIAL CIRCUIT IN AND FOR
BROWARD COUNTY, FLORIDA

 

 

CASE NO.:
NELSON GARCIA, CACE20-15051 (12)

Plaintiff,
vs. |
TARGET CORPORATION,

Defendant.

COMPLAINT FOR DAMAGES AND DEMAND FOR JURY TRIAL
The Plaintiff, NELSON GARCIA, by and through the undersigned counsel,
hereby files this Complaint and sues the Defendant, TARGET CORPORATION,
and alleges: |
JURISDICTION AND IDENTIFICATION OF THE PARTIES

1. This is an action for damages in excess of Thirty Thousand ($30,000.00)

Dollars exclusive of interest and costs.

2. The Plaintiff, NELSON GARCIA, was and is a resident of Miami-Dade
County, Florida.

3. The Defendant, TARGET CORPORATION, (hereinafter referred to as _
"TARGET") at all times material was and is a foreign profit corporation
guthorized. to conduct business in the State of Florida, and doing business in

Broward County, Florida, as a retail chain.

 

BROTMAN NUSBAUM {[BRAHIM
137 West Royal Palm Road - Boca Raton, FL 33432
, Case 0:20-cv-62109-CMA Document 1-2 Entered on FLSD Docket 10/15/2020 Page 2 of 4

GENERAL FACTS

4. The incident that gives rise to this cause of action occurred on July
14, 2018, at TARGET located at 16901] Miramar Parkway, Miramar, Broward
County, Florida.

5. The Plaintiff, NELSON GARCIA, was an invitee at the Defendant's
store referred to herein above.

6. At all times material hereto, the Defendant, TARGET, operated,
managed and/or otherwise maintained actual and/or constructive control of
the subject premises.

7. On or about July 14, 2018, while Plaintiff, NELSON GARCIA, was
lawfully shopping on said property at the location referred to herein above, he
used the restroom on Defendant's premises.

8. As Plaintiff proceeded to make use of the restroom, he sat down on
the toilet and immediately fell to the floor with significant force. As a result, the
Plaintiff, NELSON GARCIA, sustained severe injuries and damages as alleged
herein.

COUNT | ~- NEGLIGENCE OF DEFENDANT, TARGET

Plaintiff readopts and realleges paragraphs | through 8, as referenced
hereinabove and further alleges:

9. At all times material hereto, Defendant, TARGET, had a duty to
inspect their toilets such that it would be maintained in a reasonably safe
condition, warn invitees of an unsafe and dangerous condition existing which

the Defendant, TARGET, created, or in the alternative, knew or should have

known by the exercise of reasonable care.

 

BROTMAN NUSBAUM IBRAHIM
437 West Royal Palm Road + Boca Raton, FL 33432
, Case 0;20-cy-62109-CMA Document 1-2 Entered on FLSD Docket 10/15/2020 Page 3 of 4

10. At all times material hereto, Defendant, TARGET, allowed the
dangerous condition to exist for such a length of time that in the exercise of
ordinary care, TARGET, should have known of the dangerous condition or in the
alternative that the condition occurred with regularity and was therefore
foreseeable.

11. Notwithstanding said duties, the Defendant, TARGET, by and
through its agents, employees, and/or servants acting within the course and
scope of their employment and/or agency, was negligent in one or more of the
following ways:

a. Failed to warn Plaintiff, NELSON GARCIA, and other invitees that a
dangerous condition existed; to wit: a broken toilet seat with lose
screws.

b. The Defendant, TARGET, knew or should have known of such a

dangerous and defective condition and should have exercised
reasonable care to remedy said condition;

c. Failed to timely or adequately remedy and/or eliminate soid
dangerous condition; to wit: a broken toilet seat with lose screws.

12. As a direct and proximate result of the aforementioned acts of

negligence of the Defendant, TARGET, the Plaintiff, NELSON GARCIA, suffered

- bodily injury resulting in pain, suffering, disability, disfigurement, scarring, mental

anguish, toss of capacity for the enjoyment of life, expense of hospitalization,

medical and nursing care. The losses are either permanent or continuing and

Plaintiff will suffer the losses in the future.

 

BROTMAN NUSBAUM IBRAHIM
137 West Royal Palm Road - Boca Raton, FL 33432
Case 0:20-cy-62109-CMA Document 1-2 Entered on FLSD Docket 10/15/2020 Page 4 of 4

WHEREFORE, the Plaintiff, NELSON GARCIA, demands judgment against
the Defendant, TARGET, for damages, costs, and further demands trial by jury of
all the issues so triable as a matter of right.

WE HEREBY CERTIFY that the foregoing has been electronically filed with
the Clerk of the Courts by use of the ECF ‘Cha by electronic mail to alll

d

counsel listed in the attached service list, this ay of September, 2020.

BROTMAN NUSBAUM IBRAHIM
137 West Royal Palm Road
Boca Raton, FL 33432
Telephone: (561) 417-5656
Emall:

 

By: ZL

SOS . NUSBAUM
Florida/Bar No.: 114715

 

BROTMAN NUSBAUM IBRAHIM
137 West Royal Palm Road - Boca Raton, FL 33432
